KNIGHT, District Judge.
A pre-trial conference in this case was held before this court on March 5, 1942. By agreement of parties the case was set down for trial for a day certain, to wit: March 18, 1942. At the pre-trial conference the Court emphasized one purpose as being to clear any preliminary matters preceding the date of trial. Plaintiff then indicated no purpose to take any deposition. Now two days before the date for trial, when it is evidently too late to procure the examination sought, this motion is made. Issue was joined in this suit June 25, 1935. Plaintiff, therefore, has had upwards of seven years in which to procure these depositions.
The motion is denied.